Citation Nr: 0630478	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  04-41 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is eligible for education benefits 
under the Dependents' Educational Assistance (DEA) program, 
Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran apparently served on active duty from September 
1951 to October 1955, although no official record of 
separation verifying his dates of service is of record.  The 
appellant in this matter is the veteran's daughter.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2003 determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The appellant timely disagreed with that 
determination in May 2004, and, after the RO issued a 
statement of the case (SOC) in October 2004, the appellant's 
timely substantive appeal was received in December 2004.  

In her December 2004 substantive appeal, the appellant 
checked boxes indicating both that she was and was not 
requesting a hearing before the Board.  In September 2005, 
the appellant requested a hearing before the Board.  In 
response to a December 2005 Board request that she clarify 
her request for a hearing, the appellant again indicated she 
wished to testify before the Board, and the requested hearing 
was scheduled for February 2006.  In early February 2006, 
prior to the scheduled hearing date, the appellant requested 
postponement of the hearing.  The hearing was rescheduled for 
a date in May 2006.  In early May 2006, after the date of the 
scheduled hearing, the Board received a facsimile request for 
postponement of the hearing.  Although the facsimile request 
indicated that postponement had been requested in April 2006, 
prior to the scheduled hearing date, no facsimile dated in 
April 2006 is of record.  When an appellant fails to report 
for a scheduled hearing and has not requested a postponement 
prior to the date of the scheduled hearing, the request for a 
hearing is deemed withdrawn.  38 C.F.R. § 20.704(c), (e) 
(2006).  

FINDING OF FACT

The appellant was born in July 1969 and was 34 years of age 
when she submitted her October 2003 application for education 
benefits as a child of the veteran.


CONCLUSION OF LAW

The statutory criteria for entitlement to DEA benefits under 
Chapter 35 have not been met.  38 U.S.C.A. §§ 3501, 3512 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 21.3021, 21.3030, 
21.3040, 21.3041 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking education benefits under Chapter 35, 
Title 38, United States Code.  Basic eligibility for Chapter 
35 benefits is established in one of several ways, including 
being the child of a veteran who has a total and permanent 
disability rating from a service-connected disability.  38 
U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021.  However, 
eligibility for Chapter 35 benefits on the basis of status as 
a "child" of a veteran is limited to children under age 26.  
The statute requires that the veteran's child not reach his 
or her 26th birthday before the effective date of a finding 
that the veteran is entitled to permanent total service-
connected disability in order to be eligible for education 
assistance under Chapter 35.  38 C.F.R. § 21.3040(c).

In this case, the veteran has not been awarded permanent 
total service-connected disability.  The appellant argues 
that the veteran is entitled to such an award.  However, the 
appellant, who is the daughter of the veteran, was born in 
July 1969.  The appellant was 34 years old when she submitted 
her application for education benefits under Chapter 35.  
Since education benefits under Chapter 35 are, by statute, 
only available to a veteran's "child" who is age 26 or 
under, the appellant is no longer eligible for DEA benefits 
under Chapter 35, even if the veteran is awarded total and 
permanent service-connected disability.

The appellant argues that her period of eligibility for 
education benefits should be extended because her father has 
been disabled for many years, and thus was not aware of 
available education benefits for a child. Her mother, who 
completed only the 9th grade, was unable to obtain 
information about benefits available for the appellant based 
on her father's status as a veteran.  The appellant argues 
that, if the veteran had been awarded that disability when he 
first became entitled to it, she would have been eligible for 
DEA benefits.  

However, the statute does not authorize education benefits 
based on a date on which a veteran theoretically might have 
become entitled to an award of permanent and total service-
connected disability in determining eligibility for DEA 
benefits.  Rather, only the assigned effective date of such 
an award may be considered.  Even if the veteran were now to 
be awarded a permanent and total service-connected disability 
award, the appellant, who is beyond her 26th birthday, will 
not be eligible for DEA benefits.  While it is unfortunate 
that the veteran was not able to submit the necessary claim 
for service-connected total and permanent disability as 
necessary to assist the appellant to obtain education 
benefits while she was within the age limit for use of such 
benefits, the statute does not authorize an extension of 
eligibility for education benefits on that basis.  

While the Board is aware of the arguments and concerns raised 
by the appellant in the statements in support of this appeal, 
the regulatory criteria and legal precedent governing 
eligibility for the receipt of Chapter 35 educational 
assistance benefits are clear and specific, and the Board is 
bound by these criteria, including the definition of 
"child" for purposes of eligibility for education benefits.  
The Board has no authority to change this definition.  
Because the disposition of this claim is based on the law and 
not on the facts of the case, the claim is denied based on a 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

This determination does not require discussion of compliance 
with the Veterans Claim Assistance Act of 2000 (VCAA), 
codified (in part) at U.S.C.A. §§ 5103, 5103A (West 2002).  
The education benefit sought in this case is found in Chapter 
35, Title 38, which has its own duty and notice provisions, 
and those provisions have been complied with.  See Barger v. 
Principi, 16 Vet. App.132, 138 (2002) ("the notice and duty 
to assist provisions of the [VCAA] . . . are relevant to a 
different chapter of Title 38, and do not apply to this 
appeal.").

VA's duties under the VCAA, such as the duty to notify 
claimants of any information that is necessary to 
substantiate a claim for benefits, and the duty to assist 
claimants, are not applicable when the question is limited to 
statutory interpretation.  See Manning v. Principi, 16 Vet. 
App. 534 (2002); Smith v. Gober, 14 Vet. App. 227 (2002) 
(VCAA has no effect on appeal limited to interpretation of 
law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Moreover, if there is absence of VCAA notice or an error in 
the VCAA notice in a case such as this, where the benefit 
sought cannot be awarded as a matter of law, there is no 
prejudice to a claimant as the result of the lack of 
compliance with the VCAA.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Accordingly, further action under the VCAA 
is not required in this case.

The appellant in this case is not eligible for education 
benefits based on her status as a "child" of the veteran, 
and the appeal must be denied.  


ORDER

The claim of eligibility for education benefits under the 
Dependents' Educational Assistance program, Chapter 35, Title 
38, United States Code, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


